UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6722


CASSIE C. CRISANO,

                    Plaintiff - Appellant,

             v.

ANTHONY JAMES HOPKINS,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:19-cv-00489-CMH-MSN)


Submitted: August 22, 2019                                        Decided: August 27, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Cassie C. Crisano, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cassie C. Crisano appeals the district court’s order dismissing her 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915A(b) for failure to state a claim. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Crisano v. Hopkins, No. 1:19-cv-00489-CMH-MSN

(E.D. Va. May 2, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                         AFFIRMED




                                         2